DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 1 December 2021.  Claims 1-5, 8, 11-13, 19, 21, 24, 25, 39-31, 52, 54-56, 62, and 63 are pending.

Response to Arguments
Applicant’s arguments filed with respect to the rejection(s) of claim(s) 64 under United States Patent Application Pub. No. US 2016/0082246 Al to Piazza (hereinafter referred to as "Piazza"), in view of United States Patent Application Pub. No. US 2015/0094625 Al to Freeman et al. (hereinafter referred to as "Freeman"), United States Patent 5,951,598 to Bishay (hereinafter referred to as "Bishay"), and United States Patent Application Pub. No. US 2003/0088276 Al to Covey et al. (hereinafter referred to as "Covey"), further in view of United States Patent no. 6,851,364 (hereinafter referred to as "Suda") have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  The Examiner acknowledges Applicant’s remarks with respect to the deficiencies of Suda in addressing the technique of printing on the electrode pad versus on a printing plate.  Therefore the rejection in view of Suda has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under the previously cited prior art references in view of Tilton (US Publication no. 2014/0274633).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 11-13, 19, 21, 24-25, 29-31, 52, 54-56, and 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Piazza (US Publication No. US 2016/0082246) in view of Freeman (US Publication No. US 2015/0094625), Bishay (US Patent No. 5,951,598) and Covey (US Publication No. 2003/0088276), further in view of Tilton (US Publication no. 2014/0274633).
Referring to claim 1, Piazza discloses an electrode assembly for use with a defibrillator (e.g. paragraph [0001]), the electrode assembly comprising: at least one electrode including a dielectric material having a first surface adapted to face toward and be in contact with the chest of either pediatric patient or an adult patient upon placement of the electrode assembly and a second surface adapted to face away from the pediatric or adult patient upon placement of the electrode assembly, and configured to be in contact with the rescuer's hands during chest compressions, wherein a majority 
Piazza discloses a device for defibrillation and for CPR compression (e.g. paragraph [0033]), but failed to teach the limitation wherein a chest compression sensor is attached to the at least one electrode. This limitation is taught by Freeman, as Freeman discloses a defibrillation electrode pad assembly for treating adult and pediatric subjects, which may include a displacement sensor, which may be an accelerometer, to monitor the frequency and/or depth of CPR compressions and provide this information to a system which may provide feedback to the user (e.g. paragraph [0033]). It would have been obvious for one with ordinary skill in the art at the time the invention was made to modify the electrode assembly taught by Piazza to include a chest compression sensor as taught by Freeman, since such modification would be applying a known technique to a known device to yield the predictable result of a means to sense the CPR compression being performed and provide feedback and assist the user.
As for the limitation requiring the second surface of the dielectric material to have a surface free energy for accepting printed instructions directly onto the dielectric material and is capable of withstanding voltages in accordance with a voltage test, Piazza states that the graphic side 116 is a printable surface having visual indications 
Piazza, Freeman, and Bishay failed to teach the limitation requiring the pictorial instructions related to use of the electrode assembly include a background portion that distinguishes the at least one electrode from another portion of the electrode assembly, the background portion corresponding to a representation of the at least one electrode provided in the pictorial instruction. This limitation is taught by Covey, which discloses an AED having defibrillation electrodes packaged in a sealed, easy-to-use package with visual cues such as instructive pictures showing the operator how to open the pouch, retrieve the defibrillation electrodes, and correctly position the electrodes on a patient's chest (e.g. paragraphs [0006-0007]). Referring to paragraphs [0037-0040, 0054] and Figs. 3-4, the instructive picture 64 includes right electrode symbol 92 and 
The cited references also fail to teach a pediatric symbol associated with, but separate from and additional to, the pediatric instructions.  Said symbol indicating that the electrode support is intended for pediatric use when in the orientation for pediatric use.  Piazza, as demonstrated in the previous Office action, substantially describes the pictorial representations as claimed pertaining to the first instruction representing the electrode in contact with the surface of the adult patient, and a second instruction representing the electrode in contact with the surface of a pediatric patient.  Evidence of these features is depicted in at least figures 2 and 3 of Piazza.  Using figure 2 as an exemplary exhibit, picture 120 shows electrode 122 in orientation on an adult, and picture 124 shows electrode 126 in a second, different orientation when used on a pediatric patient.  Paragraphs 32-36 of Piazza provide facts supporting this arrangement.  Clearly, at least from these figures one of ordinary skill in the art can discern the adult representation from the pediatric representation.  Missing from Piazza is the newly added limitation of a pediatric symbol, separated from and in addition to the orientation of the electrode in the pediatric representation.  This second, separate 
In view of this, the Examiner finds that this difference is merely a difference in content of the graphical instruction placed on the electrodes.  In this manner, the content of the graphical instructions or graphical images amounts to printed matter.  Printed matter limited to only content of the graphical images is not entitled to patentable weight because the images fail to reflect a new and nonobvious functional relationship to the electrode substrate.  The content of the symbol as claimed cannot serve to impart patentability (See MPEP 2111.05).  The correct placement of electrodes or the effectiveness of electrodes on an adult or pediatric patient does not depend upon the presence or absence of the graphical symbol additionally adorning the electrode.  Additionally, the facts taught by Piazza (e.g., figs. 2 and 3, para 32-36) make clear how the electrode is intended to be used in adult or pediatric cases.
Further, the symbols and graphical representation fail to provide clear functional or structural relationships affecting construction or operation of the electrode.  In this case, the electrode merely serves as a support for the printed matter, wherein the printed matter on the electrode, only conveys a message or meaning to the human user independent of the supporting product.  The visual instruction in no manner improves upon the construction or operating of the electrode for administering electrical defibrillation pulses.  The electrodes would operate in the same manner without changing the substantive manner if the electrode was lacking the additional symbol, or that the printed matter were located on, for example, the housing of the defibrillator or 
Further in regard to claim 1, while the cited references in combination are considered to substantially suggest the invention as claimed, however none of the cited references teach the newly incorporated subject matter of providing a surface-treated polymer including a contact angle for providing printed pictorial instructions on the 
Referring to claim 2, Piazza further teaches the limitation wherein instructions for use with an adult patient are oriented for readability when the electrode assembly is in the first orientation and wherein instruction for use with a pediatric patient are oriented for readability when the electrode assembly is in the second orientation (e.g. paragraphs [0040-0041]).
Referring to claims 3-4, Piazza further teaches the limitation wherein the at least one electrode includes a first electrode configured to be placed in contact with the upper right chest of the adult patient when the electrode assembly is in the first orientation, and wherein the first electrode is configured to be in contact with a lower left intercostal region of the pediatric patient when the electrode assembly is in the second orientation (e.g. see Figs. 2 and 5).
Referring to claim 5, Piazza further teaches the limitation wherein the at least one electrode includes a second electrode configured to be placed in contact with a lower left intercostal region of the adult patient when the electrode assembly is in the first orientation and wherein the second electrode is configured to be placed in contact with a posterior region of the pediatric patient when the electrode assembly is in the second orientation (e.g. Figs, la shows the device comprising two electrode pads 110 and 210; Fig. 3 show the graphics side 216 of second electrode pad 210, wherein the second electrode pad is configured to be placed in the lower left intercostal region of the adult patient or in the posterior region of the pediatric patient (e.g. paragraphs [0035-0038]).
Referring to claims 8, 11, and 12, Piazza further teaches the limitation wherein the representation of the pediatric patient is oriented between approximately 90 degrees and 180 degrees with respect to the representation of the adult patient on the pictorial instruction (e.g. Fig. 3, paragraph [0041], the pictorial instructions related to use of the electrode assembly include a background portion that corresponds with a representation of the at least one electrode provided in the pictorial instructions, wherein the background portion is substantially colored to correspond with the representation of the at least one electrode and wherein all of the second surface comprises the pictorial instructions related to use of the electrode assembly (e.g. Figs. 2-3, paragraphs [0028-0031]).  The orientation of representations is considered a matter in choice of design.
Referring to claims 13 and 56, Piazza states that the electrode comprises a substrate and a conductive surface disposed on one side of the substrate and a graphic side having printed instructions. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to conclude that the electrode assembly would include at least one of a metallic material for the conductive surface, and a thermoplastic polymer such as polypropene for the graphic side with polymer-based ink to print on the graphic side, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshin, 125 USPQ416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Referring to claim 19, Freeman further teaches the limitation wherein the at least one electrode is detachable from the chest compression sensor (e.g. paragraph [0039] states that the electrode section of the assembly may be detachable from the CPR administration section). It would have been obvious for one with ordinary skill in the art at the time the invention was made to modify the electrode assembly taught by Piazza to include a detachable CPR compression section as taught by Freeman, since such modification would be applying a known technique to a known device to yield the predictable result of a mean to separate and decrease the size of the assembly which is desirable in certain situations to appropriately place the assembly on the patient.
Referring to claim 21, Piazza discloses the limitation wherein the at least one electrode comprises a removable backing adhered to the first surface, a first portion of the removable backing forming a tab that can be gripped by a user and a second portion of the removable backing adhering to the first surface (e.g. paragraph [0024] states that the electrode patient-facing side may include peel tabs to facilitate the deployment of the electrode pads).
Referring to claims 24 and 25, Piazza further states that the electrode assembly includes at least one indicator comprising instructions for removing the backing from the first surface, wherein the indicator includes a first arrow graphically illustrated on the removable backing an d a second arrow graphically illustrated on a second surface of the at least one electrode (e.g. paragraphs [0031, 0039] states that the electrode includes arrows, circles or other features intended to assist with the placement of the electrode).
 Referring to claims 29 and 30, Piazza further teaches the limitation wherein the electrode assembly comprises a connector to an electronic port of the defibrillator, the connector terminating an electronic cable, wherein the connector is oriented such that, when connected to the defibrillator, the electronic cable tends to wrap over an edge of the defibrillator, wherein the connector terminating an electronic cable, wherein the electronic cable extends laterally from the connector substantially parallel to a surface of the defibrillator (Figs 4A-4B, paragraphs [0045-0048] show the electrode assembly having a connector at the end of lead wires 412, 412', configured to be coupled to electronic port 404 of defibrillator 400).
Referring to claim 31, Piazza and Freeman disclose the electrode assembly of claim 1, Freeman further teaches the limitation wherein the electrode assembly comprises a housing for the chest compression sensor, wherein a surface of the housing is marked with a pattern to assist a user in orienting the at least one electrode (e.g. Fig. 3 shows the CPR administration section 120, which house sensor 130, comprises markings to assist a user in orienting the electrode).
Referring to claim 52, Piazza states that the defibrillator 400 is configured to have a high voltage energy source which delivers electrotherapy to the patient (e.g. paragraphs [0047], It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to satisfy the requirement wherein the dielectric material of the electrode assembly is capable of withstanding voltages of at least 800 V and able to pass a working voltage test according to IEC 601-2-25, since a high voltage defibrillating shock is known to use high voltage up to 1,700 V, and to satisfying the operational and/or regulatory requirements of a particular application would have 
Referring to claim 54, Piazza states that the instruction for electrode placement is printed on the graphic side of each electrode (e.g. Figs. 2-3). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to satisfy the requirement wherein the visual instructions have a print resolution of between 50-1500 DPI, since such resolution requirement is well-known and standard for the printed graphic to be usable (e.g. the industry standard is 300 dpi), and to satisfying the operational and/or regulatory requirements of a particular application would have flowed naturally to one of ordinary skill in the art to provide the predictable results of a precise and readable graphic.  One of ordinary skill in the art would find the appropriate DPI density obvious on the basis of optimizing resolution.
Referring to claim 55, Tilton teaches that the treatment of the surface area prior to application of ink allows for a lower contact angle for ink application (para 145).  Discovery of the contact angle is considered obvious to one of ordinary skill in the art based on routine knowledge and optimization.
Referring to claims 62 and 63, Piazza discloses the limitation wherein the electrode assembly of claim 1, wherein the pictorial instructions related to use of the electrode assembly including the representation of the at least one electrode in contact with the surface of the pediatric patient when in the second orientation correspond to a defibrillator instruction configured for presentation on an interface of the defibrillator device, and wherein the symbol indicating pediatric use is located inside an inset of the representation of the at least one electrode in contact with a surface of an adult patient, 







Conclusion
In view of the new grounds of rejection in view of Tilton, this action is made NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        3 February 2022